Citation Nr: 1812241	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left foot hallux rigidus and arthritis, first metatarsal, status-post surgical repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from June 1982 to August 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In addition to addressing the issues listed above, the March 2009 rating decision denied entitlement to a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324; and the Veteran's service connection claims for a right knee disorder, right foot disorder, right shoulder disorder, and hypertension.  The Veteran submitted a notice of disagreement for these issues in January 2010.  During the pendency of the appeal, a February 2014 rating decision granted these service connection claims; constituting a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158.  Consequently, these issues are not before the Board.  

The February 2014 rating decision also granted a compensable disability rating for the Veteran's left foot disability for the entire appeal period.  Under 38 C.F.R. § 3.324, whenever a veteran has two or more separate permanent service-connected disabilities of such character as to clearly interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  The provisions of 38 C.F.R. § 3.324 are predicated on the existence only of noncompesable service-connected disabilities.  Once a compensable rating for any service-connected disability has been awarded, the applicability of the provisions under 38 C.F.R. § 3.324 is rendered moot.  See Butts v. Brown, 5 Vet. App. 532, 541 (1993).  Thus, the Veteran's claim for a 10 percent evaluation based on multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324 has been rendered moot by the award in the February 2014 rating decision, and it is not before the Board on appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regarding the February 2014 rating decision's grant of a compensable rating for the Veteran's foot disability, the Board notes that this 10 percent rating is less than the maximum available rating.  Thus, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an initial disability rating in excess of 10 percent for left foot hallux rigidus and arthritis, first metatarsal, status-post surgical repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's allergic rhinitis was at least as likely as not incurred during active service.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for allergic rhinitis have been met.  38 U.S.C. §§ 1101, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

In addition, service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board initially notes that the Veteran has a current diagnosis of allergic rhinitis.  See October 2010 TriWest record.

In the Veteran's service treatment records (STRs), no abnormalities related to allergic rhinitis were noted in a November 1981 service examination conducted prior to the beginning of his active duty.  The Veteran also denied having hay fever or any other relevant problems in his November 1981 Report of Medical History.   A subsequent March 1992 STR stated that the Veteran reported feeling congested in both ears, but he denied having pain or loss of hearing.  He also reported some mild nasal congestion with slight drainage.  He did not have a sore throat.  The record also noted that the Veteran recently moved to the west Texas area.  There was no known history of allergic rhinitis.  The assessment was early upper respiratory infection versus allergic rhinitis.  He was given a trial of Entex LA.  However, the Veteran denied experiencing hay fever or ear, nose, or throat trouble in a subsequent Report of Medical History in August 1994.  In addition, allergic rhinitis was not noted in service examinations dated in July 1993, August 1994, or February 1996.

Later in June 2001, an STR noted that the Veteran has seasonal allergic rhinitis and took Flonase.  In November 2003, the Veteran stated that both his ears were clogged and congested.  The record noted that he had experienced a sinus infection 4 weeks ago.  The assessment was chronic rhinitis versus allergies.  He was given Allegra and Flonase.  In June 2004, an STR stated that the Veteran used Flonase for seasonal allergic rhinitis (SAR) with good results.  On July 11, 2004, an STR noted the Veteran's complaint of bilateral ear irritation that had been present for three weeks.   He was previously seen on July 3, 2004 with ear and sinus pressure as well as mild congestion and cough.  At that time, he was diagnosed with an upper respiratory infection and given Sudafed.  During the current visit, he reported no improvement in symptoms.   He had also developed ear pain and decreased hearing. He had post-nasal drip and occasionally spit yellow sputum, but he did not have a cough.  The record stated that Veteran was a public affairs officer and had a desk job.  Despite the earlier STRs discussed above, the record noted that there was no history of seasonal allergic rhinitis.  The diagnosis was allergic rhinitis not otherwise specified (NOS).  A diagnosis of seasonal allergic rhinitis was subsequently documented in March 2005.  On April 12, 2005, an STR noted an assessment of "allergic rhinitis-pollen" as part of a medical assessment for the Veteran's retirement.  The record noted that the Veteran took Fexofenadine for the issue.

The Veteran was afforded VA examination related to his claim in February 2011.  The examiner noted the Veteran's report that he developed an itching and running nose, watery eyes, and dry cough while he was stationed in Germany as a result of the chemicals used in the photographic process.  The Veteran saw a doctor who diagnosed him with allergic rhinitis and started him on an inhaler.  He had been using nasal inhalers since that time.

The February 2011 VA examiner stated that he could not opine whether it was at least as likely as not that the Veteran's allergic rhinitis was due to his in-service complaints without resorting to mere speculation.  Nevertheless, the examiner observed that the Veteran's allergic rhinitis developed during service due to exposure to chemicals.  However, as the Veteran was no longer exposed to those chemicals after his discharge, the examiner opined that the Veteran's current allergic rhinitis was probably due to exposure to other allergens.

Although the Board has considered the examiner's conclusion, the Board finds that it provides limited probative value as it appears to be based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Despite the Veteran's report that he developed symptoms after his exposure to chemicals from photographs, the Veteran's STRs do not indicate that his in-service diagnoses of allergic rhinitis were attributed to chemicals.  The records instead stated that his allergic rhinitis was due to pollen.
The Veteran's post-service treatment records show that he continued to receive medication for allergic rhinitis, such as Flonase, and the records consistently included allergic rhinitis due to pollen in the Veteran's problem lists.  See 50th Medical Group record dated in December 2005; 325th Medical Group records dated in October 2006 and December 2007; 95th Medical Group records dated in December 2008, May 2009, and February 2010.  During the current appeal period, an October 2010 record from TriWest also documented a diagnosis of allergic rhinitis due to pollen.  Moreover, this assessment is consistent with the February 2011 VA examiner's finding that the Veteran's current allergic rhinitis was likely to due to allergens other than chemicals associated with the photographic process.  In light of the repeated notations in the post-service treatment records reflecting that allergic rhinitis due to pollen continued to be present after the assessment was initially made during service, and the Veteran's report indicating that he has experienced allergic rhinitis symptoms since they first developed during service, the Board finds that the Veteran's current allergic rhinitis was incurred in active service.  Entitlement to service connection for allergic rhinitis is therefore granted.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303. 


ORDER

Entitlement to service connection for allergic rhinitis is granted.


REMAND

The record shows that the Veteran was last provided with a VA examination to evaluate his left foot disability in February 2011.  Since that time, the Veteran underwent a left first metatarsal toe surgery in June 2012.  See June 2012 operative report, Antelope Valley Hospital.  The Veteran also reported that his left foot disability has worsened since this VA examination was conducted.  See March 2013 statement.  The Board therefore finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected left foot hallux rigidus and arthritis, first metatarsal, status-post surgical repair.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left foot disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Orlando VA Medical Center, dated since January 2014.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his left foot hallux rigidus and arthritis, first metatarsal, status-post surgical repair.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's left foot disability under the rating criteria.  In particular, the examiner should state whether the Veteran's foot injury is moderate, moderately severe, or severe.  The examiner should also state whether the Veteran's hallux rigidus has mild or moderate symptoms; or severe symptoms, with function equivalent to amputation of great toe.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear explanation for all opinions based on the specific facts of the case as well as relevant medical principles is needed.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


